Citation Nr: 1746296	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Board videoconference hearing; a transcript of the hearing is of record.

In September 2016, the Board expanded the scope of the Veteran's psychiatric claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the matter for additional development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

A chronic acquired psychiatric disorder was not shown in service or for many years thereafter, and the most probative evidence indicates his currently diagnosed psychiatric disorder is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.S. §§ 1110, 1112, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Service Connection Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Here, the record shows that the Veteran has been diagnosed with various psychiatric disorders, including major depressive disorder, adjustment disorder, and alcohol dependence.  Service treatment records also show that in May 1973, the Veteran received a gunshot wound to the left side of his chest as a result an accidental shooting involving a blank cartridge.  Then, in July 1973, he was referred for a psychiatric evaluation related to a rapid deterioration of military behavior and disciplinary problems associated with drinking.  A January 1974 service treatment record also shows a notation of "MALAISE ? etiol ? PSYCH."  Thus, both a current disability and in service incurrence are conceded, including an in-service stressor.

Nevertheless, the Board finds that service connection is not warranted for any psychiatric disorder, as the most probative evidence fails to link any current psychiatric disorder to service.  In this regard, following a review of the claims file and clinical evaluation of the Veteran, a January 2017 VA examiner opined that the Veteran does not have an acquired psychiatric disorder that is related to service, including the diagnosed depressive disorder and alcohol use disorder.  In so finding, the examiner expressly considered and/or addressed other psychiatric diagnoses of record, including adjustment disorder, as well as the Veteran's conceded stressor of being shot, alcohol abuse, and the psychiatric referral for behavior problems shown in the service treatment records.  However, the examiner found probative that the July 1973 psychiatric consult findings that the Veteran's discipline and drinking problems were the result of immaturity and "indecision about life problems," and  that no further psychiatric consult was necessary.  The examiner also noted that no psychiatric diagnosis was rendered or shown at discharge from service in February 1975.  

The Board also observes that the January 2017 VA examiner found that the criteria for a diagnosis of PTSD are not met, despite the conceded in-service stressor.  Concerning specifically the gun incident, the examiner observed that it was construed as an accident in service and that there were no psychiatric notes concerning the impact of that incident.  Moreover, while acknowledging the Veteran's current reported intrusive symptoms, including distressing dreams of the event in service, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD based on the requisite symptomatology.

As the January 2017 VA opinion was supported by rationale, and considered the Veteran's medical history and positive evidence in support of his claim, with reference to clinical findings of record, the Board finds it probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, it is consistent with an earlier December 2011 VA opinion that the Veteran did not meet the diagnostic criteria for PTSD based on symptomatology, and that his diagnosed psychiatric disorders of depression and alcohol dependence are less likely than not the result of his noncombat military stressor related to the gun incident.  Significantly, there is no competent and credible opinion evidence regarding nexus to the contrary.

The foregoing VA opinions are further consistent with other medical evidence of record, including a June 2009 private psychiatric evaluation, which is silent for a diagnosis of PTSD or any mention of military service or trauma therein, as well as August 2010 and September 2010 negative VA PTSD screens during which the Veteran denied nightmares and intrusive thoughts.  Also supportive of the VA examiners' opinions are VA treatment records dated in January 2011, showing that the Veteran's clinical presentation and associated symptoms were found to be not consistent with and to not meet the criteria for clinical diagnosis of PTSD, and dated in May 2011, noting that, while the Veteran reported nightmares, they "seem[ed] subthreshold for PTSD."  Indeed, in October 2010, in discussing a recent positive PTSD screen, it was noted that more evaluation was needed because the Veteran's affect when reporting his symptoms was "incongruent to expected disability from s[ymptoms]."

The Board acknowledges that the record does contain evidence of a diagnosis of PTSD.  In this regard, private treatment records dating from April 2015 show a diagnosis of PTSD and/or reference to PTSD symptoms.  VA treatment notes also show notations of provisional PTSD in June 2011 and rule out PTSD in November 2011, and a diagnosis of PTSD in December 2011.  However, because those diagnosis appear to have been based on a history provided by the Veteran that is either unsupported or contradicted by the record as a whole, they are deemed not probative.

For example, the Veteran reported during his initial April 2015 private treatment upon which the PTSD diagnosis was rendered that he was shot in the military, had unbidden reminders of the trauma to include nightmares, and mild to moderate depression over the last 42 years.  He also reported that he received outpatient psychiatric care and at VA for the past 10 years, including prior treatment for depression, anxiety, and PTSD.  During December 2011 VA treatment pursuant to which he was also diagnosed with PTSD, the Veteran reported that in service, a sergeant aimed a weapon at him while he was seated, and then fired and the bullet grazed the Veteran's left lower rib cage.  He expressed a belief that the sergeant had marked the bullet with black for racist purposes.  He reported that, at the time of the incident, "he experienced remarkable fear and wondered if the sgt was going to kill him."  He further reported that about 6 to 7 years prior, he started having more problems with re-experiencing of the event via nightmares and flashbacks. 

However, as discussed in more detail further below, the Veteran's reports of longstanding depression, nightmares, and flashbacks, treatment for the same, as well as his reports that he "experienced remarkable fear" and thought that the sergeant was going to kill him in service, are belied by his own reports elsewhere.  Indeed, while in December 2011, the Veteran reported increased problems with re-experiencing six to seven years prior, he affirmatively denied such symptoms on PTSD screens in August 2010 and September 2010.  While the Veteran reported in April 2015 a 42-year history of depression and 10 years of treatment for depression, anxiety, and PTSD, available treatment records show private psychiatric treatment beginning in December 2013, and the Veteran otherwise denied prior psychiatric treatment or anxiety symptoms during earlier private evaluations such as in June 2009.  

To the extent that the Veteran, during November 2011 and December 2011 VA treatment, indicated that the gun incident in service was not an accident, was racially motivated or an act of harassment, and that he feared for his life, other evidence contradicts those assertions.  For example, contrary to those claims, service treatment records characterize that the May 1973 gun incident was an accident as opposed to an intentional act.  Notably, a May 1973 service treatment record documents first that the Veteran told a different story when initially presenting for treatment for the gunshot wound, stating that he fell onto a sharpened tree branch.  However, it was then noted that the "above story [was] not [a] true story."  Instead, it was noted that the Veteran was struck in his side by the "wadding from a .38 caliber blank cartridge fired at close range."  In July 1973, it was noted that the Veteran had been involved "with a gun accident" where he was wounded by a "blank cartridge" by a sergeant, but was cleared of responsibility.  There is nothing to suggest that it was an intentional act or harassment, that the Veteran believed the bullet to be anything other than a blank cartridge, or that he feared for his life.  While the Veteran did report in July 1973 "some difficulty" with two of the other members of the security force, he reported that he otherwise got along with others, and did not at that time identify his sergeant or report any harassment, nor did he report any fear or other psychiatric symptoms related to the May 1973 gun incident or any other aspect of service.

The Board also finds probative the fact that during earlier VA treatment in January 2011, the Veteran similarly reported that the gunshot wound was an accident, but that he felt wronged because the person who did it was not held accountable.  He also reported in February 2011 that his anger stemmed from his superior not being punished for the incident, and that as a result he started to drink heavily and had an attitude change.  In May 2011, it was noted that the Veteran "still holds military [responsible] for his current life situation, almost a delusional quality to it."  Notably, during those earlier treatments he did not report fearing for his life at the time of the gun incident, nor did he report any harassment.  The Board recognizes the Veteran's report of an attitude change following the May 1973 gun incident, as well as evidence of behavior problems in service documented to have occurred after the gun incident.  However, while the timing may support the Veteran's claim, the record does not otherwise support a correlation.  Despite acknowledged evidence of discipline problems in service, contrary to the Veteran's current assertions of depression and psychiatric problems in service, as well as his reports of having been harassed in service, his service personnel records portray a different picture.  

Specifically, personnel records show that, while the Veteran did have disciplinary problems, largely noted to be alcohol-related, it was also noted in August 1973 that "he seems to get along with his shipmates" but was easily led by the wrong people who keep him confused and get him in trouble.  In September 1974, it was noted that, despite his difficulty conforming to military standards of behavior, the Veteran was "an amiable individual who is well liked by his associates."  Significantly, it was noted that he "contributes a positive effect on division morale."  Such remarks are not indicative of a depressed individual, or one who was dealing with psychiatric problems due to harassment or having ongoing psychiatric issues.  And, despite a psychiatric consultation in service, the Veteran was not diagnosed with any disorder or noted to have any psychiatric symptoms following his July 1973 psychiatric consultation.  Instead, he was determined to be immature and indecisive.  What is more, the Board finds it noteworthy that the July 1973 psychiatric consultation was requested by a legal officer, presumably related to the Veteran's discipline problems identified in the consult request, and not by a medical provider based on a belief of an existing underlying psychiatric problem.  In this regard, despite the May 1973 gun incident, the July 20, 1973, psychiatric consult shows that the Veteran was late to work on two occasions but "otherwise had a good record until 18 July 1973 when he was unable to stand watch because of intoxication."

As it relates to alcohol use in service, and the Veteran's February 2011 claim that he "started to drink heavily" in service as evidence of psychiatric problems, he has elsewhere reported a long history of substance abuse prior to service.  For example, he reported during October 2010 substance abuse group therapy that he had been drinking since age 8 (moonshine), drank before and after school, "continued drinking heavily" after entering the military as well as doing drugs (hallucinogens), and lost his job after leaving the military due to being intoxicated and flipping a forklift.  Interestingly, during later treatment in October 2010, he reported his first drink was at age 10, and he also reported a history of drug use, including heroin and marijuana, prior to service.  Notably, he did not report any alcohol or substance use problems due to depression, the gun incident, or harassment in service.  He even reported that he blamed his family and other external factors for his problems, but he did not mention his military service as an underlying cause.  In September 2010, he reported other triggers for his drinking, including when he believes others are trying to take advantage of him.  Again, he did not report military stressor as a trigger.  In October 2010, he also reported that he did not want to die an alcoholic but was torn "because he likes to drink."  Such an admission is seemingly contradictory to his current reports that he drinks because of his military stressors.  As a whole, the record actually supports a lengthy history of alcohol use and heavy drinking since before the Veteran entered service.

There is other evidence that calls into question the overall reliability of the Veteran's reporting.  For instance, he reported in a November 2011 statement that he had depression since service and had received a court martial in service for depression.  However, a year earlier, during October 2010 VA treatment, he stated that he received a court martial for alcohol use and falling asleep at the gate.  He continued that he received no treatment and continued to drink and had a drug history as well.  Notably, it is his earlier report that is supported by service personnel and medical records, which show discipline problems related to alcohol use and falling asleep on post, and are otherwise negative for findings or reports of depression.  The Board observes that in support of his December 2010 application for SSA disability benefits, the Veteran also reported past treatment for schizophrenia during a June 2009 inpatient hospitalization.  However, corresponding June 2009 private inpatient treatment records are negative for diagnosis or mention of schizophrenia, though they do show diagnoses of substance abuse, alcohol dependency, and alcohol withdrawal syndrome.

The Board finds that the information provided by the Veteran concerning his psychiatric history and military experience is simply not reliable or credible, when considered in light of all of the evidence of record.  While clinicians have diagnosed PTSD, such diagnoses were based on the history provided by the Veteran, which the Board has found to lack credibility.  As such, diagnoses based on that history have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Further, the Board finds that the Veteran's substance abuse constitutes willful misconduct.  Service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.S. § 1131.  See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board acknowledges the Veteran's assertions that his current psychiatric problems are related to service.  Although the Board does not question the sincerity of the Veteran's belief, his opinion on that matter is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of a psychiatric disorder is complex and could have multiple possible causes.  Thus, it falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current psychiatric disorder is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the  veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of his current psychiatric disorder are not competent medical evidence.  

Moreover, to the extent that the Veteran has competently reported psychiatric symptoms, including depression, in and since service, the Board finds those reports to be inconsistent with other evidence of record and, therefore, to also lack credibility.  Initially, weighing against the Veteran's current assertions are service treatment records, which do not document treatment for any chronic psychiatric disorder or any reports of depression, and show that psychiatric clinical evaluation at separation in February 1975 was normal.  

Nor does the record support a history of recurring psychiatric symptoms since service as now claimed.  Private treatment records dating from as early as April 2007 are negative for reports of depression or psychiatric symptoms unrelated to alcohol dependency, other than a report of insomnia in May 2009, at which time the Veteran reported a lengthy history of substance abuse, but not depression, in discussing his past medical history.  Those early records also show the Veteran was routinely observed to be pleasant or "very pleasant," also not suggestive of depression.  Then, during a June 2009 psychiatric evaluation for voluntary alcohol detoxification, the Veteran affirmatively denied having any treatment for depression in the past, though he did report prior treatment for alcohol detoxification.  Notably, he did not report a history of symptoms since service, the gun incident or any other event in service, or current symptoms related to any other incident in service, despite having discussed his military service as documented on the evaluation report.  Similarly, during a private June 2010 orthopedic consult, the Veteran affirmatively denied anxiety and depression on review of systems, despite positively reporting another symptom related to the "Neuro/Psychiatric" system.  The Veteran also did not report a longstanding history of psychiatric problems during a January 2011 SSA evaluation, but rather a one year history of hearing voices.  He also failed to mention any service-related stressors at that time, and was described as very cooperative and friendly, and observed to be amiable throughout the exam. 

The Board finds it highly likely that, had the Veteran experienced a lengthy history of depression or other psychiatric symptoms, to include since or as a result of service, he would have reported it in relating his relevant medical history at separation and in furtherance of treatment - particularly during an initial psychiatric evaluation in June 2009.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds that this is so, even in the context of treatment for substance abuse, as the Veteran has asserted that his substance issues are related to or caused by a longstanding underlying depression or psychiatric disorder.  Yet, in reporting prior substance abuse treatment and psychiatric history during a relevant June 2009 psychiatric examination, the Veteran did not mention any underlying or longstanding psychiatric symptoms or treatment for the same.  

Indeed, the record shows that while the Veteran has consistently reported a longstanding history of alcohol or substance use problems, and treatment for the same, it was not until proximate to his filing his initial claim for benefits on October 28, 2010, that he mentioned a history of depression since service or treatment for depression in the 1980s or 1990s.  And even then, his reports have been inconsistent.  In this regard, an August 2010 VA treatment note related to the Veteran establishing VA care suggests a possible history of depression.  While the Veteran voiced no complaints of anxiety or depression at that time, the treatment note states "NO PROBLEMS INTAKE hx depression per vet."  It is unclear from that note, as written, whether or not the Veteran was reporting a history of depression.  Then, in September 2010, in providing a medical history for entrance into a VA substance abuse treatment program , the Veteran reported experiencing serious depression and serious anxiety or tension for 30 days during the past 30 days and "lifetime."  He indicated that he had been treated in a hospital for psychological or emotional problems once and as an outpatient or private patient once.  

During October 2010 VA substance abuse treatment, the Veteran reported that he had his first psychological evaluation in the early 1990s for depression.  He also report receiving psychiatric treatment in prison (shown by the record to have been in the last 1990s).  Then in December 2010, he reported private treatment on and off since the 1980s for alcoholism and depression, stating he had been to a private medical center "a number of times since 1980s."  However, as discussed, during earlier May 2009, June 2009, and June 2010 private treatment, he expressly denied receiving any prior treatment for depression or symptoms of depression or anxiety.  Those earlier reports, which were made well before the Veteran filed any claim for VA benefits related to his gunshot wound residuals, are deemed more probative.

Given the inconsistent reports post service, the Board finds the contemporaneous service treatment records, which are negative for evidence of a specific psychiatric disorder, as well as the Veteran's reports in furtherance of treatment in June 2009, prior to the Veteran's claim, to be the most probative evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Parenthetically, the Board finds the Veteran's statements made during the June 2009 psychiatric evaluation to be particularly credible because they were made before the Veteran lost his job due to drinking in September 2010, or filed claims for VA benefits in October 2010 and SSA disability benefits in December 2010, and was not otherwise noted to be prompted by legal problems.  In other words, it appears that the Veteran's sole purpose in seeking that June 2009 treatment was to get help and he had a strong motive to tell the truth, without the potential for secondary gain.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In deciding the claim above, the Board has carefully considered the Veteran's lay assertions as to his service experience and symptomatology in and since service.  It is the duty of the Board to analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). For the reasons set forth above, the Board finds that the Veteran's contentions are not credible, including his reported history of symptoms, and that competent and credible evidence of continuity of symptoms since service has not been submitted.

In sum, the Board finds that the preponderance of the competent, credible, and probative evidence is against findings that the Veteran meets the diagnostic criteria for a PTSD, even considering his conceded in-service stressor, or has any other current psychiatric disorder that is related to service.  Thus, the claim for service connection for an acquired psychiatric disorder must be denied. 

II.  Duties to Notify and Assist

As a final matter, the Board finds that further remand of this matter is not necessary for any reason.  While there may be outstanding treatment records, and it is unclear whether there are, VA has requested on multiple occasions sources of private treatment, including in November 2011 and December 2016, and made sufficient efforts to obtain those records identified by the Veteran and for which he has provided an authorization.  Furthermore, the Veteran has provided inconsistent statements regarding his psychiatric treatment history and/or testified that he has attempted to obtain records of claimed private treatment, but that they are no longer available.  Thus, the Board finds that remand for records is not required.  

Nor is remand necessary for a new VA examination or opinion, despite the Veteran's representative's argument that the January 2017 VA opinion is inadequate because it did not address aggravation.  In this regard, as discussed above, the Veteran's diagnosed substance use disorders in this case are considered willful misconduct, and the record does not show that the Veteran had a preexisting psychiatric disorder other than diagnosed alcohol dependence/abuse problems.  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.S. § 1111; 38 C.F.R. § 3.304(b).  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

In June 1972, during examination for purposes of enlistment, a clinical psychiatric evaluation was normal and a psychiatric disorder was not noted at service entrance. The remaining credible evidence of record does not establish clearly and unmistakably or even reasonably suggest that the Veteran had a pre-existing psychiatric disorder apart from any substance use disorder.  And, as stated, no psychiatric disorder was diagnosed during enlistment examination.  As such, the Veteran is presumed to have been of a sound psychiatric state at service entrance, and an opinion on aggravation is not necessary.

The Board also finds that the January 2017 VA opinion is adequate for rating purposes and substantially complied with the Board's prior remand instructions, and that a new opinion is not otherwise required.  To the extent that the VA examiner may not have adequately considered the Veteran's lay testimony regarding an onset of psychiatric symptoms in service, the Board has deemed it not credible as discussed above.  Therefore, any failure to consider such testimony is harmless error.  Moreover, to the extent that additional private treatment records were received after the January 2017 opinion, consisting of a private treatment record dated in August 2016 and one dated in November 2016, those records merely show continued psychiatric treatment for a current disability, which is not in dispute.  As the additional records are not probative of nexus and merely cumulative of private treatment records already associated with the claims file, which was reviewed the examiner, any failure to consider them does not otherwise render the opinion inadequate.  

Finally, to the extent that the January 2017 VA examiner did not specifically address each and every psychiatric diagnosis of record, including claimed schizophrenia, the examiner unambiguously found that the Veteran does not have any psychiatric disorder that was incurred in or caused by service.  That opinion was based on a review of the record as a whole, thereby implying consideration of other diagnoses, and examination of the Veteran, the positive evidence in the Veteran's service treatment records, including discipline problems, the conceded stressor related to the gun incident, and the psychiatric consult.  Furthermore, as discussed, the private diagnoses of record are generally deemed not probative as they were based on an unreliable history provided by the Veteran.  Thus, the Board finds that the January 2017 opinion is adequate and substantially complies with the Board's prior remand instructions. 

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


